—Judgment unanimously affirmed. Memorandum: County Court properly denied the motion to suppress cocaine seized from defendant during a search undertaken by his parole officer with the assistance of a Syracuse police officer. The search, initiated by the parole officer based upon information that defendant was selling drugs and associating with drug dealers, was substantially related to the performance of the parole officer’s duty to detect and prevent parole violations (see, People v Huntley, 43 NY2d 175, 181). (Appeal from Judgment of Onondaga County Court, Mulroy, J.—Criminal Possession Controlled Substance, 3rd Degree.) Present—Green, J. P., Pine, Callahan, Balio and Boehm, JJ.